DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Kilby et at  (2014/0352642).



Regarding claim 1, Kilby disclose a system comprises: 
a first engine bay component   ( manifold100,101)  arranged between 
a second engine bay component,(fuel rail) and 
a third engine bay component, 
wherein the first engine bay component comprises
 	a wedge shear catch,104 protruding toward the second engine bay component shaped to rotate the first engine bay component when an angled deflection face of the wedge contacts the second engine bay component. 


Regarding claim 2, Kilby disclose the system of claim 1, wherein the third engine bay component is a fuel system component, and 
where the fuel system,106 component is a fuel line, a fuel pump, or a fuel filler. 

Regarding claim 3, Kilby disclose The system of claim 1, wherein the first engine bay component is an air intake duct.(100,110).

Regarding claim 4, Kilby disclose the system of claim 1, wherein the second engine bay component is a heater plenum chamber. 

Regarding claim 6, Kilby disclose the system of claim 1, wherein the angled deflection face is angled relative to a horizontal plane, and where the second engine bay component is parallel to the horizontal plane. 
Regarding claim 7, Kilby disclose the system of claim 6, wherein an angle between the angled deflection face and the horizontal plane is 30 to 50 degrees. 
Regarding claim 8, Kilby disclose the system of claim 6, wherein the angled deflection face contacts a nearest edge of the second engine bay component, wherein the angled deflection face is shaped to rotate the first engine bay component in response to the contact. 

-
Allowable Subject Matter

Claims 10-20 are allowed.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PINEL E ROMAIN/Primary Examiner, Art Unit 3612